      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 1 of 40 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IAN MCCARTHY,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )       Civil Action No. 4:19-cv-2913
v.                                                   )
                                                     )       COMPLAINT AND
JUUL LABS, INC., PAX LABS, INC.,                     )       DEMAND FOR JURY TRIAL
ALTRIA GROUP, INC., and                              )
PHILIP MORRIS USA, INC.                              )
                                                     )
        Defendants.                                  )
                                                     )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff Ian McCarthy, by and through his undersigned counsel, brings this Complaint against the

Defendants JUUL Labs, Inc., PAX Labs, Inc., Altria Group, Inc., and Philip Morris USA, Inc.

(“Defendants”) and alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff, Ian McCarthy, is thirty-five years old and a resident of Saint Charles

County, Missouri. Plaintiff resides in, purchased the product at issue in, and suffered injury as a

result of the product at issue in Saint Charles County, Missouri.

        2.      Defendant JUUL Labs, Inc. (“JUUL Labs”) is Delaware corporation, having its

principal place of business in San Francisco, California.

        3.      Defendant JUUL Labs manufactures, designs, sells, markets, promotes, and

delivers JUUL devices into the stream of commerce. JUUL Labs distributes the JUUL device in

all fifty states, including Missouri.

        4.      Defendant PAX Labs, Inc. is a Delaware corporation, having its principal place of
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 2 of 40 PageID #: 2



business in San Francisco, California. Defendant JUUL Labs previously operated under PAX

Labs, Inc. (“PAX Labs”) but spin out as an independent company in 2017. A substantial portion

of the conduct described herein occurred while JUUL Labs operating under PAX Labs.

       5.      Defendant Altria Group, Inc. (“Altria”) is a Virginia corporation, having its

principal place of business in Richmond, Virginia. Altria Group is an investor in JUUL Labs.

       6.      Defendant Philip Morris USA, Inc. (“Philip Morris”) is a Virginia corporation,

having its principal place of business in Richmond, Virginia. Philip Morris is a wholly owned

subsidiary of Altria.

       7.      Defendants Altria Group and Philip Morris (collectively “Altria Defendants”) are

thirty-five percent owners in JUUL Labs. Altria Defendants acquired partial ownership in JUUL

Labs to sell, promote, market, and distribute JUUL devices into the stream of commerce.

       8.      Pursuant to JUUL Labs’ website, and a service agreement, Altria Defendants

provided access to its premier innovative tobacco products retail shelf space, which allow JUUL

Labs’ tobacco and menthol-based products to appear alongside combustible cigarettes. Altria

Defendants further enabled JUUL Labs to reach smokers with direct communication through pack

inserts and mailings to smokers via Altria companies’ databases. Lastly, Altria Defendants applied

its logistics and distribution experience to assist JUUL Labs in expanding its reach and efficiency;

Altria Defendants provided JUUL Labs with the option to be supported by Altria’s sales

organization, which covers more than 230,000 retail locations.

       9.      Defendants are individually, jointly and severally liable to Plaintiff for damages

suffered by Plaintiff Ian McCarthy arising from Defendants’ design, manufacture, marketing,

labeling, distribution, sale and placement of JUUL devices in the stream of commerce, conducted

directly or indirectly through their respective agents, servants, employees and/or owners, all acting




                                                 2
       Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 3 of 40 PageID #: 3



within the course and scope of their representative agencies, services, employees and/or

ownership.

        10.      Defendants are vicariously liable for the acts and/or omissions of its employees

and/or its agents who were at all times relevant hereto acting on behalf of Defendants and within

the scope of their employment or agency with Defendants.

        11.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 based on

complete diversity of citizenship between the Plaintiff and all Defendants and the amount in

controversy exceeding $75,000, exclusive of interests and costs.

        12.      This Court has personal jurisdiction over each of the Defendants pursuant to the

Missouri Long-Arm Statute (Mo. Rev. Stat. § 506.500). Defendants actively conduct business in

Missouri, and Defendants conducted tortious acts and omissions in Missouri. Defendants’ tortious

acts and omissions caused injuries to Plaintiffs in the state of Missouri. Defendants purposely

availed themselves of the benefits and protections of the state of Missouri, by either directly or

indirectly promoting, marketing, publishing information, selling and/or distributing JUUL devices

in this State, for which they derived significant and regular income. Defendants purposely directed

their activities to the state of Missouri and reasonably expected that JUUL devices would be

advertised, marketed, and sold to consumers in Missouri. Because Defendants have sufficient

minimum contacts with this State to render the exercise of jurisdiction by this court proper.

        13.      Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C.

§1391(b)(2) in that a substantial part of events or omissions giving rise to the claim occurred in

this district.




                                                 3
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 4 of 40 PageID #: 4



                                  FACTUAL ALLEGATIONS

   A. THE JUUL DEVICE

       14.     JUUL quickly took the market by storm and rose in popularity among adults and

youth. Since its launch in 2015, JUUL has become a dominant e-cigarette manufacturer in the

United States. By 2017, JUUL became the most popular e-cigarette in the United States, and

eventually gained nearly three-fourths of the e-cigarette market share in 2018 making it one of the

world’s most successful and fastest growing e-cigarette brands of all time.

       15.     JUUL utilizes a cartridge-based e-cigarette design. The cartridges are called pods

or JUULpods. According to JUUL Labs’ website, JUULpods heat up a cartridge containing oils

and nicotine to create an aerosol that is roughly equal to 200 cigarette puffs. Meaning JUULpods

have a significantly higher concentration of nicotine than cigarettes resulting in nicotine to be

absorbed by the body at a higher rate than cigarettes.

       16.     JUUL devices deliver nicotine more effectively and at higher doses than traditional

cigarettes and most other e-cigarettes. JUUL has more than twice the amount of nicotine

concentrate than any other cigarette or e-cigarette product, increasing one’s risk for addiction.

       17.     Each JUULpod contains fifty-nine milligrams of nicotine per milliliter of liquid.

While JUUL has claimed that one pod is equal to a pack of cigarettes in terms of nicotine, tobacco

experts claim the precise equivalency is difficult to determine because not all the nicotine released

in cigarette smoked is inhaled, and some is trapped in the filter. Because of JUUL’s exorbitant

levels, the product is not sold in the European Union.

       18.     The JUUL device is small and sleek, with a design that allows it to be easily

concealed and fit in a closed fist – making its appearance similar to common products such as




                                                 4
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 5 of 40 PageID #: 5



writing pens, USB flash drives, and even cigarettes. The JUUL device may be easily concealed

from parents and teachers, making it attractive to youth and teens.

       19.     JUULpods come in a variety of flavors, including Virginia Tobacco, Mint, Classic

Tobacco, Mango, Crème, Cucumber, Fruit, and Menthol. Research shows that these flavors play

a key role in attracting youth to use JUUL devices. Because of this, the U.S. Food and Drug

Administration (“FDA”) has proposed bans on fruit flavored JUULpods.

       20.     JUUL e-cigarettes and JUULpods deliver dangerous toxins and carcinogens to

users. The ingredients in JUULpods include nicotine, propylene glycol, glycerin, benzoic acid,

and chemical flavoring.       When combined, these ingredients produce potentially harmful

compounds known as acetals. When inhaled, these acetals are irritating to the body’s airways and

may even result in severe lung damage.

       21.     In the 1960s Philip Morris pioneered a chemical process that converted the

naturally occurring nicotine salts in tobacco leaves into freebase nicotine. Using ammonia, Philip

Morris deprotonated the positively charged nicotine acid salt to become neutral – in other words,

Philip Morris stripped away the naturally occurring nicotine salts in leaf tobacco with ammonia.

This neutral, deprotonated nicotine is “free” in that it is no longer bound to another molecule in

the form of salt. The result is a freebase nicotine – nicotine in its purest form.

       22.     When creating JUUL, PAX Labs – now JUUL Labs – utilized Philip Morris’

strategy. JUUL took the freebase nicotine created by Philip Morris and added benzoic acid to set

off a chemical reaction that produced the modern e-juice, also known as “JuulSalts” or nicotine

salts. These nicotine salts are absorbed into the body at almost the same speed as nicotine in

regular cigarettes, a speed that comes from the use of freebase nicotine.




                                                  5
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 6 of 40 PageID #: 6



       23.     Unlike the freebase nicotine in regular cigarettes, which can be very irritating,

nicotine salt goes down smoothly and doesn’t cause the immediate, unpleasant feeling in the chest

and lungs that cigarette smoke does. According to JUUL’s patent for JuulSalts, not only is the

nicotine level higher in benzoic acid nicotine salts but it crosses the blood brain barrier more

readily and allows for a smoother throat hit. The vapor also does not have the same odor as

cigarettes and can emit a pleasant whiff of fruit or other flavors – or no odor at all. By using JUUL,

vapers can get the same nicotine effect as cigarettes, but more discreetly and without the immediate

pesky irritation – making it easier for users to start on these products and quickly become addicted

without realizing.

       24.     In addition to JUUL’s nicotine salts, JUUL differs from other current e-cigarettes

in that JUUL uses silica wicking material instead of cotton. From a sales perspective, the greatest

advantage of using silica is its shelf life. Unlike the cotton wicks utilized in current e-cigarette

cartridges, silica does not deteriorate as quickly – lessening the worry about excess inventory and

turning over JUULpods as quickly to consumers. However, the use of silica is concerning. In the

early days of e-cigarettes, silica was widely used by companies.            Eventually, e-cigarettes

companies stopped using silica after studies showed that silica can lead to build in the lungs and

breathing passages causing scarring and difficulty breathing.

       25.     JUUL’s use of nicotine salts coupled with the use of a silica wicking material have

allowed JUULpods to exceed the nicotine dose of a traditional cigarette or other e-cigarette

product, while also having a longer shelf life.

   B. HARMFUL EFFECTS OF NICOTINE

       26.     Addiction is characterized by compulsive drug-seeking and use, even in the face of

negative health consequences. Consuming nicotine leads to the release of chemical dopamine in




                                                  6
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 7 of 40 PageID #: 7



the human brain. With every inhalation of nicotine from an e-cigarette, the brain gets a “hit” of

dopamine reinforcing the brain to repeat the same behavior. This repeated vicious cycle increases

the risk of addiction among e-cigarette users.

       27.     In addition to being highly addictive, nicotine is well known to have serious

systemic side effects. Nicotine adversely affects the heart, reproductive system, lungs, kidneys,

and much more.

       28.     The JUUL device delivers high amounts of nicotine than traditional cigarettes,

resulting in JUUL being just as, if not even more, addictive than traditional cigarettes.

   C. DEFENDANTS DESIGNED AND MANUFACTURED A PRODUCT THAT
      GENERATED UNPARALLELED NICOTINE ADDICTION AND RISKS

       29.     Introduced in 2015, JUUL e-cigarettes have skyrocketed in popularity among youth

across the United States, leading to an e-cigarette epidemic.

       30.     JUUL devices were designed with sleekness and secrecy in mind. Resembling a

USB drive, JUUL can be easily concealed and used in public spaces.

       31.     JUULpods come in a variety of flavors, including Virginia Tobacco, Mint, Classic

Tobacco, Mango, Crème, Cucumber, Fruit, and Menthol.

       32.     The ease of concealment and variety of flavor options make JUUL a popular

tobacco product among youth. Studies show that most youth who experiment with tobacco begin

with a flavored tobacco product, as flavored products are more appealing.

       33.     JUUL products deliver more nicotine than the company lets people know about.

Through the use of JuulSalts or nicotine salts not only are the nicotine levels more potent, but the

nicotine crosses the blood brain barrier more readily.

       34.     Further, the JUUL device does not have a manual or automatic “off” switch.

Neither the JUULpod nor the programming of the JUUL device’s temperature or puff duration



                                                 7
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 8 of 40 PageID #: 8



settings limit the amount of nicotine JUUL delivers, allowing users, especially minors, to take in

large amounts of nicotine with each puff. Thus, in contract to a traditional cigarette, which self-

extinguishes as each cigarette is consumed, the JUUL allows non-stop nicotine consumption,

which is limited only by the device’s battery. As a result, JUUL allows a user to consume

extraordinarily high levels of nicotine than a traditional cigarette. This makes it easier for the user

to become addicted to nicotine and poses severe health risks.

       35.     Pursuant to data and statistics produced by the Center for Disease Control (“CDC”),

over four million middle and high school students use at least one tobacco product, including e-

cigarettes. In recent years, mostly otherwise healthy teens and individuals in their 20s have shown

up to the emergency room with severe shortness of breath, often after suffering several days with

vomiting, fever, and fatigue. As of October 2019, thousands of injury cases across forty-nine states

and one United States territory have been associated with the use of e-cigarette, or vaping,

products. Of these injuries, dozens of deaths have been confirmed in twenty-one states.

       36.     JUUL is more harmful when compared to traditional cigarettes, in that the

exorbitantly high levels of nicotine not only lead to nicotine addiction, but heightened blood

pressure and stroke. The repetitive exposure to the toxins and chemicals in JUUL can also cause

vascular damage and stroke.

       37.     In creating a sleek device and utilizing a special e-juice known as JuulSalts or

nicotine salts, Defendants placed a highly addictive product into the stream of commerce that could

be readily concealed. Based on information and belief, Defendants manufactured an even more

addictive product than the one they designed.           As a result, the FDA and White House

Administration have taken action to address the epidemic Defendants caused.




                                                  8
      Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 9 of 40 PageID #: 9



    D. DEFENDANTS FAILED TO ADEQUATELY WARN CONSUMERS THAT THEIR
       PRODUCT WAS UNSAFE, ADDICTIVE, AND DANGEROUS

        38.      Despite making numerous changes to its packaging since 2015, JUUL did not add

nicotine warnings until it was forced to do so in August of 2018.

        39.      Prior to August 2018, there were no warnings about the existence of nicotine or the

risks of nicotine addiction on any JUUL products or JUUL packaging. Specifically:

                     i. There were no nicotine warnings on the JUUL device;

                    ii. There were no nicotine warnings on the JUULpods;

                    iii. There were no nicotine warnings on the JUUL device packaging; and

                    iv. There were no nicotine warnings on the JUULpods packaging.

        40.      At all relevant times, Defendants knew that JUUL products were not safe for non-

smokers and posed a risk of aggravating nicotine addiction in those already addicted to cigarettes.

JUUL failed to adequately warn consumers that their products were unsafe, addictive, and

dangerous.

        41.      Defendants failed to disclose that even though their product delivered about as

much nicotine as a traditional cigarette, the actual amount of nicotine consumed from a JUULpod

is twice as high as traditional cigarettes. In failing to disclose this material information, Defendants

did not adequately warn consumers about the risks of nicotine addiction and other health

complications.

        42.      Defendants failed to warn users that its products have not been found to be safe and

effective by the FDA for the purpose of quitting traditional cigarettes.

        43.      Defendants’ failure to warn Plaintiff and the public about the risks and side effects

associated with JUUL products resulted in a nicotine epidemic and other severe adverse

aftereffects.



                                                   9
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 10 of 40 PageID #: 10



       44.     As a result of Defendants’ failure to warn the public, the FDA has intervened and

requested that JUUL Labs make several changes to its campaigns and provide documentation to

support the claims it has publicly made.

   E. DEFENDANTS INTENTIONALLY MISREPRESENTED AND FLAGRANTLY
      DOWNPLAYED THE SAFETY HAZARDS OF USING THEIR PRODUCT AND
      AMOUNTS OF NICOTINE IN EACH JUUL DEVICE

       45.     JUUL’s labeling, advertising, and other activities directed to consumers, as one

would reasonably expect, resulted in consumers believing that JUUL products:

                   i. Present a lower risk of tobacco-related disease or are less harmful than one

                      or more other commercially marketed tobacco products;

                  ii. Contain a reduced level of a substance or present a reduced exposure to a

                      substance; and/or

                  iii. Do not contain or are free of a substances or substances.

       46.     JUUL Labs’ mission statement reads in part: “We envision a world where fewer

people use cigarettes, and where people who smoke cigarettes have the tools to reduce or eliminate

their consumption entirely, should they so desire.” In making such statements, JUUL Labs has

misrepresented that JUUL is a healthy and safe product. What Defendants failed to inform the

public of is that JUUL products deliver a highly concentrated dose of nicotine and create or extend

addiction in people who did not realize the health risks of using JUUL. Since the creation of their

product, Defendants have and continue to misrepresent the safety hazards associated with JUUL

products.

       47.     JUUL Labs participated in school programs in which they sent JUUL

representatives to speak with youth about their products. During a presentation with students, a

JUUL representative made several statements:




                                                10
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 11 of 40 PageID #: 11



                     i. JUUL “was much safer than cigarettes” and that the “FDA would approve

                        it any day.”

                    ii. JUUL was “totally safe.”

                    iii. A student     “…should mention         JUUL to       his   [nicotine-addicted]

                        friend…because that’s a safer alternative than smoking cigarettes, and it

                        would be better for the kid to use.”

                    iv. “FDA was about to come out and say it [JUUL] was 99% safer than

                        cigarettes…and that…would happen very soon.”

       48.       JUUL has fraudulently concealed material information about the addictive nature

of its products.       Plaintiff’s claims arise out of JUUL’s fraudulent concealment and

misrepresentation of material facts concerning the JUUL device and its nicotine contents,

addictiveness, and psychological effects.

       49.       At all relevant times, Defendants knew that JUUL e-cigarettes were not safe for

non-smokers and posed a risk of aggravating nicotine addiction in those already addicted to

cigarettes. JUUL was under a duty to disclose this material information to consumers based upon

their exclusive knowledge; yet JUUL never disclosed this important safety information to Plaintiff

or the public.

       50.       Instead of disclosing the risks and adverse side effects associated with their product,

Defendants made several statements and misrepresentations during their “Make the Switch”

Campaign including:

                     i. “‘[JUUL is] a smart, really well thought-out alternative to smoking.’ Make

                        the switch.”




                                                   11
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 12 of 40 PageID #: 12



                     ii. “I think [JUUL is] an amazing invention…I don’t know how we lived

                        without that. The alternative for adult smokers.”

                  iii. “Elimination of combustible cigarettes is crucial to reduce risk of harm.”

                  iv. “Improve the lives of the world’s one billion adult smokers.”

       51.     As described above, Defendants flagrantly downplayed the safety hazards and risks

associated with JUUL products.

       52.     JUUL advertised and maintained that each JUULpod contained about as much

nicotine as a pack of cigarettes – such statements were in fact false and likely to mislead. As

Defendants know, it is not just the amount of nicotine, but the efficiency with which the product

delivers nicotine into the bloodstream, that determines a products risk of addiction. Defendants

knew that benzoic acid affects pH and the penetration of nicotine in cell membranes.

       53.     While the amount of nicotine contained in one JUULpod is equivalent to the level

of nicotine in a pack of cigarettes, the actual amount of nicotine consumed via one JUULpod is

twice as high as the nicotine consumed in a pack of traditional cigarettes.

       54.     JUUL failed to inform Plaintiff and the public that its products have not been found

to be safe and effective by the FDA for the purpose of attempting to quit traditional cigarettes.

   F. DEFENDANTS TARGETED MINORS WHILE MARKETING AND CREATING
      THEIR PRODUCT AND CREATED A YOUTH NICOTINE ADDICTION CRISIS

       55.     JUUL Labs collaborated with Altria Defendants to target minors while marketing

and creating their product. As a direct and proximate result of this collaboration between the

Defendants, a youth nicotine addiction took the United States by storm.

       56.     Philip Morris, an Altria subsidiary, has a long history of marketing tobacco

products to youth.




                                                 12
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 13 of 40 PageID #: 13



       57.    From the 1950s to the present, Philip Morris intentionally marketed traditional

cigarettes to young people under the age of twenty-one. In an article in the US Tobacco Journal

Philip Morris was noted to have acknowledged that there was massive potential in marketing to

women and young adults to secure the long term future of Big Tobacco. In fact, a Philip Morris

executive was quoted as saying that: “Students are tremendously loyal. If you catch them, they’ll

stick with you like glue.” See P.J. Hilts, Smokescreen – The Truth Behind the Tobacco Industry

Cover-Up, 66, 76-77, Addison Wesley (1996).

       58.    Executives from Philip Morris acknowledged that marketing to youth was worth

the high cost to reach them because youth are more willing to experiment and have more influence

over others in their age group. Id. at 77. Essentially, Philip Morris targeted youth to recruit

“replacement smokers” and ensure the economic future of their company.

       59.    Philip Morris was well aware that marketing cigarettes to youth was essential to the

company’s success and longevity, and for that reason, it created marketing campaigns to increase

youth consumption.

       60.    An internal memorandum dated March 31, 1981, sent by Philip Morris marketing

research Myron Johnston stated: “It is important to know as much as possible about teenage

smoking patterns and attitudes. Today’s teenage is tomorrow’s potential regular customer, and the

overwhelming majority of smokers first begin to smoke while still in their teens.” See Young

Smokers: Prevalence, Trends, Implications, and Related Demographic Trends, p. 6.

       61.    To accomplish this goal, Philip Morris tracked youth behavior and preference;

employed marketing themes that resonated with youth; and promoted cigarettes to youth through

retail promotions, events, and sponsorships. Philip Morris intentionally exploited adolescents’

vulnerability to imagery by creating advertisements that utilized the themes of independence,




                                               13
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 14 of 40 PageID #: 14



adventurousness, glamour, athleticism, social inclusion, sexual attractiveness, thinness, and

popularity. Philip Morris’ marketing tactics consistently reached millions of teens.

       62.     Following a lengthy legal battle and despite denying that they marketed to youth,

Philip Morris was found to have engaged in unlawful coordinate activity to “recruit new, youth

smokers through cigarette marketing.” See United States v. Philip Morris USA, Inc., 449 F. Supp.

2d 1 (D.D.C. 2006). The Racketeering Acts associated with Philip Morris’ youth marketing

consisted of advertisements that appeal to and target youth, the designs of which are based on its

research on teenage behaviors and preferences. See id.

       63.     The Altria Defendants have not abandoned their youth-appealing themes. Up until

it acquired a thirty-five percent stake in JUUL, Altria Defendants had their own e-cigarettes, the

MarkTen products, which Altria has conceded was popular among youth.

       64.     Following Altria’s acquisition of JUUL Labs, the Altria Defendants granted JUUL

Labs exclusive access to their tobacco product retail shelf space and further assisted JUUL Labs

in selling and marketing their product.

       65.     JUUL Labs replicated Philip Morris’ youth marketing playbook to addict youth to

nicotine. JUUL Labs adopted the same themes used by Altria Defendants in the cigarette

industry’s long-standing, extensive advertising campaign to glamorize cigarette smoking while

downplaying its addictiveness and harmful health effects.

       66.     Statements by JUUL’s founder and employees further highlight JUUL’s intent to

develop a highly addictive product to sell to a new audience of non-smokers. James Monsees, one

of JUUL’s founders, described the cigarette as “the most successful consumer product of all

time…an amazing product.” According to Monsees, JUUL aimed to “deliver[] solutions that

refresh the magic and luxury of the tobacco category.”




                                                14
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 15 of 40 PageID #: 15



       67.     JUUL used the tobacco industry’s prior practices as a playbook. In fact, Monsees

publicly admitted that JUUL began looking at tobacco industry documents, including board

meeting minutes. “It became a very intriguing space for us to investigate because we had so much

information that you wouldn’t normally be able to get in most industries. And we were able to

catch up, right, to a huge, huge industry in no time. And then we started building prototypes.”

       68.     JUUL’s research included documents about how tobacco companies had

chemically manipulated nicotine content to maximize delivery: “We started looking at patent

literature. We are pretty fluent in ‘Patentese.’ And we were able to deduce what had happened

historically in the tobacco industry.”

       69.     Based on the above information, statements, and belief, Altria Defendants and

JUUL Labs are working in concert to market and advertise JUUL products to youth and teenagers

and the Defendants’ association has increased the likelihood of e-cigarette use and nicotine

addiction among minors.

   G. IAN MCCARTHY’S USE OF JUUL PRODUCTS RESULTED IN HIS ADDICTION
      TO NICOTINE AND OTHER SEVERE INJURIES

       70.     Ian McCarthy is a thirty-five-year-old man, who is described by many as a hard

worker and stellar employee.

       71.     As an employee of Express Scripts, Ian McCarthy was fortunate to have received

several promotions and held several positions throughout his employment with the company.

When Ian initially began his employment in 2013, he was employed as a Business Analyst – Ian

was later promoted several times to Senior Business Analyst, Software Developer, and lastly Web

Development Specialist (the highest position).




                                                 15
       Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 16 of 40 PageID #: 16



         72.   Ian was passionate about his work at Express Scripts and looked forward to creating

new projects. Ian held a passion for graphic design and animation, which shined through his work

and helped him receive numerous promotions.

         73.   As a former smoker of traditional cigarettes, Ian McCarthy began using JUUL

products as a way to “make the switch” from cigarettes. According to JUUL Labs, JUUL was an

excellent product for smokers who wanted to switch from cigarettes and find a better alternative.

As a result, Ian believed JUUL was a less harmful substitute to cigarettes.

         74.   Ian McCarthy’s prior cigarette use was light. Ian smoked a couple of cigarettes per

day, and a pack lasted him several days. However, as a JUUL user, Ian felt an immense urge to

use JUUL products. After only using JUUL for a short time, Ian’s JUUL use escalated and became

a severe problem that affected his work and life. Eventually, Ian became accustomed to using

JUUL every few minutes all day long, and he would feel nervous if he didn’t use it or have it near

him.

         75.   Ian McCarthy’s addiction had an extreme effect on his behavior. Ian became

withdrawn, irritable, and distressed. Ian suffered from severe anxiety as a result of his JUUL use.

Ian’s anxiety eventually became so overwhelming, he was forced to take a leave from work; this

eventually led to Ian permanently leaving his job and losing a bonus that was awarded to

employees a few months later.

         76.   In addition to nicotine addiction, Ian suffered from dental complications due to his

JUUL use. Following months of JUUL use, Ian suffered from at least cavities, tooth decay/erosion,

and gum inflammation.

         77.   Ian’s severe nicotine addiction and adverse side effects led him to seek treatment

from several health professionals. To address his debilitating anxiety, Ian sought treatment from




                                                16
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 17 of 40 PageID #: 17



a doctor at Alternative Behavior Care in St. Peters, Missouri. Ian also sought treatment for his

dental problems from a dentist in Bridgeton, Missouri.

       78.     As a direct and proximate result of Defendants’ conduct and defective design, and

Ian McCarthy’s use of JUUL products, Ian is suffering from severe nicotine addiction and other

severe injuries, including anxiety.

                               FIRST CAUSE OF ACTION
      Violation of the Racketeer Influenced and Corrupt Organization Act (“RICO”)
                                   18 U.S.C. Sec. 1962(c)

       79.     Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       80.     Defendants are all “persons” under 18 U.S.C. § 1961(3).

       81.     Defendants violated 18 U.S.C. § 1962(c) by participating in or conducting the

affairs of a RICO enterprise through a pattern of racketeering activity.

       82.     Since at least as long as JUUL Labs and the Altria Defendants entered into an

agreement with respect to JUUL products, and continuing up to and including the date of the filing

of this complaint, Defendants have constituted an “enterprise” as the term is defined in 18 U.S.C.

§ 1961(4), that is, a group of business entities and individuals associated in fact, which is engaged

in, and the activities of which affected, interstate commerce and foreign commerce. Each

Defendant participates in the operation and management of such Enterprise.

       83.     The Enterprise is functioning to achieve shared goals through unlawful means

including to deceive consumers, particularly parents and children, by claiming that they did not

market to children, while engaging in marketing and advertising with the intent of addicting

children into becoming lifetime nicotine users.




                                                  17
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 18 of 40 PageID #: 18



       84.     The RICO Enterprise has an ongoing organization with an ascertainable structure

and functioned as a continuing unit with separate roles and responsibilities.

       85.     While Defendants participated in the conduct of the RICO Enterprise, they have an

existence separate and distinct from the RICO Enterprise.

       86.     At all relevant times, Defendants operate, control or manage the RICO Enterprise

through a variety of actions. The participation of Defendants in the RICO Enterprise is necessary

for the successful operation of their scheme to market the JUUL nicotine device to children, which

is the common purpose of the RICO Enterprise.

       87.     At all relevant times, Defendants conducted and participated in the conduct of the

affairs of the RICO Enterprise through a pattern of racketeering activity that consists of numerous

and repeated violations of federal mail and wire fraud statutes. These statutes prohibit the use of

any interstate or foreign mail or wire facility for the purpose of executing a scheme to defraud, in

violation of 18 U.S.C. §§ 1341 and 1343.

       88.     As detailed in the General Factual Allegations, Defendants know that marketing

JUUL e-cigarettes to youth is essential to Defendants’ success and longevity, and for that reason,

they partnered to create marketing campaigns to increase youth consumption, while fraudulently

denying they are doing so. Defendants have furthered this scheme to profit.

       89.     To carry out, or attempt to carry out the scheme to defraud, the Defendants have

conducted or participated in the conduct of the affairs of the RICO Enterprise through the

following pattern of racketeering activity that employed the use of the mail and wire facilities, in

violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud):

                   i. The Defendants devised and furthered the scheme to defraud by use of the

                       mail, telephone, and internet, and transmitted, or caused to be transmitted,




                                                18
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 19 of 40 PageID #: 19



                       by means of mail and wire communication travelling in interstate or foreign

                       commerce, writing(s) and/or signal(s), including the Defendants’ websites,

                       communications     with    the   FDA,    statements    to   the   press,   and

                       communications with other members of the RICO Enterprise, as well as

                       advertisements and other communications to JUUL users; and

                   ii. The Defendants utilize the interstate and international mail and wires for the

                       purpose of obtaining money or property by means of the omissions, false

                       pretense, and misrepresentations described herein.

       90.     The Defendants’ conduct in furtherance of this scheme was intentional. Plaintiffs

and class members were directly harmed as a result of the Defendants’ intentional conduct.

Plaintiffs, class members, among others, relied on the Defendants’ material misrepresentations

and omissions concerning their fraudulent statement with respect to targeting children.

       91.     The predicate acts all had the purpose of generating significant revenue and profits

for the Defendants at the expense of Plaintiffs and Class Members.

       92.     The Defendants’ violations of 18 U.S.C. § 1962(c) have directly and proximately

caused injuries and damages to Plaintiff and Class Members, and Plaintiffs and Class Members

are entitled to bring this action for three times their actual damages, as well as injunctive and

equitable relief and costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c). Equitable

relief is necessary to ensure an end to Defendants’ continued effort to deceptively campaign to

induce children and minors to become addicted and subject to a high risk of disease.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive




                                                 19
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 20 of 40 PageID #: 20



damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                SECOND CAUSE OF ACTION
                                         Fraud

       93.      Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       94.      At all relevant times, Defendants’ marketed, promoted, and/or sold JUUL products

as safe, efficacious, and suitable for consumers.

       95.      JUUL products are not sage, efficacious, and suitable for consumers.

       96.      The Defendants’ marketed, promoted, and/or sold JUUL products as safe,

efficacious, and suitable for consumers with the intent that youth and traditional cigarette smokers

would utilize JUUL products, increasing the Defendants’ profits.

       97.      Plaintiff utilized JUUL products because he believed JUUL was safe, efficacious,

and suitable for consumers, because the Defendants’ deceptively marketed, promoted, and/or sold

JUUL as such.

       98.      Defendants, form the time they first tested, studied, researched, evaluated,

endorsed, manufactured, marketed, and distributed JUUL product, and up to the present, knew and

willfully deceived Plaintiff, the FDA, and the general public as to the true facts concerning JUUL,

which Defendants had a duty to disclose.

       99.      Defendants are the sole bearer of the true, accurate, unaltered information, test,

studies, and data of the safety, efficacy, and suitability of JUUL products for consumers, and

therefore the Plaintiff and the general public had no reason or information to believe that the

Defendants claims were in fact false.




                                                20
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 21 of 40 PageID #: 21



       100.    The Plaintiff intended to select a safe and efficacious consumer product that was a

suitable and “healthier” alternative to traditional cigarette smoking, and selected the Defendants’

JUUL products because of the false claims that the Defendants made about the safety, efficacy,

and suitability of JUUL as an alternative to “make the switch.”

       101.    JUUL has styled itself as something different than Big Tobacco. For example, in a

previous JUUL campaign, JUUL expressly stated: “FACT: JUUL Labs is not Big Tobacco. We

are an independent vapor company on a mission to eliminate cigarettes.” That has proved to false.

In a $12.8 billion transaction that took place in December 2018, tobacco giant, Altria, acquired a

thirty-five percent stake in JUUL Labs to partner with the company. JUUL has embraced “big

tobacco,” a disturbing and frightening reality for today’s consumers and youth.

       102.    Defendants are the sole bearer of the true, accurate, unaltered information, and data

on the safety, efficacy, and suitability of JUUL products, and therefore the Plaintiff had no other

option but to rely on the Defendants’ representations.

       103.    As a direct and proximate result of the Plaintiff’s reliance on Defendants’

misrepresentations, Plaintiff has been injured, sustained severe permanent pain, suffering,

impairment, loss of enjoyment of life, comfort, and economic damages.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                   THIRD CAUSE OF ACTION
                            Strict Product Liability – Defective Design

       104.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:



                                                21
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 22 of 40 PageID #: 22



       105.    Defendants designed, developed, manufactured, marketed, sold, and distributed

JUUL products.

       106.    At the time of Ian McCarthy’s use of JUUL products, JUUL was defectively

designed. As described throughout this Complaint, there was an unreasonable risk that the product

would not perform safely and effectively for the purposes for which it was intended, and

Defendants failed to design against such dangers, and failed to provide adequate warnings and

instructions concerning these risks.

       107.    Defendants expected and intended that JUUL products reach consumers such as

Plaintiff in the condition in which the product was sold. JUUL e-cigarettes did in fact reach

Plaintiff without substantial change in the condition in which they were designed, developed,

manufactured, marketed, sold, and distributed by Defendants.

       108.    Plaintiff’s use of JUUL products – inhaling JUUL’s flavored vapors – was

reasonable and was the type of use that Defendants intended and foresaw when it designed,

manufactured, and sold the product.

       109.    Defendants knew or should have known that JUUL e-cigarettes were in a defective

condition and not reasonably safe for their intended use.

       110.    Defendants knew or should have known that JUUL e-cigarettes were extremely

addictive and would result in the user becoming addicted to nicotine and being at risk for serious

health problems.

       111.    When creating JUUL, PAX Labs – now JUUL Labs – utilized Altria Defendants’

strategy of using freebase nicotine and built on their foundation to create an even more addictive

product than traditional cigarettes. By adding benzoic acid to the freebase nicotine created by

Philip Morris, JUUL created a modern e-juice known as “JuulSalts” or nicotine salts. These




                                                22
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 23 of 40 PageID #: 23



nicotine salts are absorbed into the body at a higher rate, cross the blood brain barrier more readily,

and allow for a smoother throat hit. By using JUUL, consumers can get the same nicotine effect

as cigarettes, but more discreetly and without the immediate pesky irritation – making it easier for

users to start on these products and quickly become addicted without realizing. With this

knowledge, Defendants designed JUUL e-cigarettes in a defective condition for consumption by

the public and by Plaintiff Ian McCarthy.

       112.    Defendants could have designed a safer e-cigarette that would contain far less

nicotine or would contain nicotine in a formulation which was less likely to addict its users.

       113.    In addition, Defendants could have designed an e-cigarette that was far less likely

to appeal to children and other persons not already addicted to nicotine by only offering tobacco

flavors and not the candy-like flavorings JUUL products did offer.

       114.    In addition, Defendants could have designed an e-cigarette that did not gratuitously

flash rainbow colors when waved around, which had the effect of enticing young users.

       115.    Instead, Defendants designed JUUL e-cigarettes to deliver high levels of nicotine

and in formulation that was certain to result in JUUL users becoming addicted to nicotine.

       116.    Further, Defendants offered JUUL products in candy-like flavors which appealed

to children and other persons who were not already addicted to nicotine.

       117.    These defects were a substantial factor in Plaintiff becoming addicted to nicotine

and suffering from other severe injuries as described above in the factual allegations.

       118.    Additionally, to the extent any claims are made under the laws of the State of

Missouri, including but necessarily limited to the claims of Plaintiff, and the extent this Court finds

that Missouri statutory laws found at Mo. Rev. Stat. §§ 537.760 et seq. are applicable to this case,

Plaintiff alleged that Defendants manufactured, transferred, sold JUUL products in the course of




                                                  23
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 24 of 40 PageID #: 24



its business, the products were used by Plaintiff in a reasonably anticipated manner, the JUUL e-

cigarettes and pods were defectively designed and unreasonably dangerous and carried a defective

warning at the time of sale. JUUL products caused Plaintiff’s injuries. JUUL e-cigarettes and

pods were expected to and did reach the Plaintiff without substantial change in their condition.

       119.    Plaintiff states that Defendants are liable under the provisions of Mo. Rev. Stat. §§

537.760 et seq.

       120.    As a direct and proximate result of the defective and unreasonably dangerous

condition of JUUL e-cigarettes, Plaintiff suffered injuries and damages.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                               FOURTH CAUSE OF ACTION
                       Strict Product Liability – Manufacturing Defect

       121.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       122.    According to JUUL’s labels, JUULpods are supposed to contain 60 mg/mL of

nicotine.

       123.    According to JUUL’s ‘895 patent, JUULpods are intended to contain 4% benzoic

acid by weight.

       124.    The JUULpods manufactured by Defendants contained more than 60mg/mL

nicotine.

       125.    The JUULpods manufactured by Defendants contained more than 4% benzoic acid.




                                                24
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 25 of 40 PageID #: 25



       126.    As a result of these manufacturing defects, the already extreme risk of addiction

posed by JUUL e-cigarettes was heightened to an extent that increased the already extreme

addiction risks the JUUL e-cigarettes posed.

       127.    Further, in creating a sleek device and utilizing a special e-juice known as JuulSalts

or nicotine salts, Defendants placed a highly addictive product into the stream of commerce that

could be readily concealed. Based on information and belief, Defendants manufactured an even

more addictive product than the one they designed.

       128.    These defects were a substantial factor in Plaintiff Ian McCarthy’s nicotine

addiction and injuries.

       129.    Additionally, to the extent any claims are made under the laws of the State of

Missouri, including but necessarily limited to the claims of Plaintiff, and the extent this Court finds

that Missouri statutory laws found at Mo. Rev. Stat. §§ 537.760 et seq. are applicable to this case,

Plaintiff alleged that Defendants manufactured, transferred, sold JUUL products in the course of

its business, the products were used by Plaintiff in a reasonably anticipated manner, the JUUL e-

cigarettes and pods were defectively designed and unreasonably dangerous and carried a defective

warning at the time of sale. JUUL products caused Plaintiff’s injuries. JUUL e-cigarettes and

pods were expected to and did reach the Plaintiff without substantial change in their condition.

       130.    Plaintiff states that Defendants are liable under the provisions of Mo. Rev. Stat. §§

537.760 et seq.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.




                                                  25
     Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 26 of 40 PageID #: 26



                                FIFTH CAUSE OF ACTION
                Strict Product Liability – Defect Due to Inadequate Warning

        131.   Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

        132.   The JUUL products manufactured and/or sold by Defendants were further designed

defectively because the JUUL e-cigarettes and pods were not labeled with an adequate warning.

        133.   The lack of an adequate warning label on JUUL devices enclosures and on

JUULpod enclosures rendered these products defective and not reasonably safe for their intended

or foreseeable use.

        134.   The warning label on JUUL packaging and/or on JUUL’s website was inadequate

and rendered JUUL e-cigarettes defective and not reasonably safe for their intended use.

        135.   The warning, or lack thereof, Defendants placed on the JUUL website and on JUUL

packaging did not accurately convey the addicting nature of JUUL e-cigarettes. Specifically, the

warnings failed to inform potential users that JUUL products contained levels of nicotine far higher

than traditional cigarettes and that JUUL products were designed to deliver nicotine in a manner

that made if far more likely users would become addicted to it.

        136.   Defendants failed to warn Plaintiff and the general public that the use of JUUL

products could result in severe nicotine addiction and other severe injuries such as heart problems,

lung problems, stroke, seizures, mental health problems, and other severe and life-threatening

injuries.

        137.   If Plaintiff and/or the general public had been properly warned of the defects and

dangers of JUUL products, and of the frequency, severity, and duration of the risks associated with

JUUL e-cigarettes, Plaintiff would not have purchased and consumed JUUL products, and the

general public would likely not be suffering from a severe nicotine epidemic.



                                                26
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 27 of 40 PageID #: 27



       138.    Additionally, to the extent any claims are made under the laws of the State of

Missouri, including but necessarily limited to the claims of Plaintiff, and the extent this Court finds

that Missouri statutory laws found at Mo. Rev. Stat. §§ 537.760 et seq. are applicable to this case,

Plaintiff alleged that Defendants manufactured, transferred, sold JUUL products in the course of

its business, the products were used by Plaintiff in a reasonably anticipated manner, the JUUL e-

cigarettes and pods were defectively designed and unreasonably dangerous and carried a defective

warning at the time of sale. JUUL products caused Plaintiff’s injuries. JUUL e-cigarettes and

pods were expected to and did reach the Plaintiff without substantial change in their condition.

       139.    Plaintiff states that Defendants are liable under the provisions of Mo. Rev. Stat. §§

537.760 et seq.

       140.    As a direct and proximate result of the inadequate, defective, and lack of warnings

and instructions, Plaintiff suffered injuries and damages as summarized herein.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                SIXTH CAUSE OF ACTION
              Strict Product Liability – Non-Conformance with Representations

       141.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       142.    Defendants had a duty to accurately and truthfully represent to youth, schools,

Plaintiff, consumers, and the community that JUUL products had not been adequately tested and

found to be safe and effective alternatives to traditional cigarettes. The representations by

Defendants, in fact, were false.



                                                  27
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 28 of 40 PageID #: 28



       143.    Defendants’ material representations concerning JUUL products while they were

involved in their manufacture, sale, testing, quality, assurance, quality control, and distribution in

interstate commerce, were justifiably relied on by Plaintiff. Defendants materially represented

JUUL’s high risk of unreasonable and dangerous adverse side effects.

       144.    Defendants materially misrepresented that JUUL products have no serious side

effects different from traditional cigarettes and/or similar products to youth, schools, Plaintiff,

consumers, and the community.

       145.    Additionally, to the extent any claims are made under the laws of the State of

Missouri, including but necessarily limited to the claims of Plaintiff, and the extent this Court finds

that Missouri statutory laws found at Mo. Rev. Stat. §§ 537.760 et seq. are applicable to this case,

Plaintiff alleged that Defendants manufactured, transferred, sold JUUL products in the course of

its business, the products were used by Plaintiff in a reasonably anticipated manner, the JUUL e-

cigarettes and pods were defectively designed and unreasonably dangerous and carried a defective

warning at the time of sale. JUUL products caused Plaintiff’s injuries. JUUL e-cigarettes and

pods were expected to and did reach the Plaintiff without substantial change in their condition.

       146.    Plaintiff states that Defendants are liable under the provisions of Mo. Rev. Stat. §§

537.760 et seq.

       147.    As a foreseeable, direct, and proximate result of the misrepresentation of

Defendants as set forth herein, Defendants knew, and had reason to know, that JUUL products had

been insufficiently tested, or had not been tested at all, and that they lacked adequate warnings,

and that they created a high risk and/or higher than acceptable risk, and/or higher than reported

and represented risk, of adverse side effects, including nicotine addiction, nicotine poisoning,

seizures, stroke, heart problems, lung/respiratory problems, cavities, mental health problems,




                                                  28
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 29 of 40 PageID #: 29



pregnancy/birth defects, loss of life’s enjoyment, and other severe personal injuries, which are

permanent and lasting in nature.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                               SEVENTH CAUSE OF ACTION
                              Negligence (Design and Marketing)

       148.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       149.    Defendants had a duty to use reasonable care in designing, testing, inspecting,

manufacturing, packaging, labeling, marketing, distributing, training, and preparing written

instructions and warnings for JUUL products, but failed to do so.

       150.    Defendants knew, or in the exercise of reasonable care should have known, that

JUUL products were defectively and unreasonably designed and/or manufactured, and was

unreasonably dangerous and likely to injure consumers, like Plaintiff, using JUUL products.

Defendants should have known that Plaintiff and consumers alike were unaware of the dangerous

and defects inherent in JUUL products.

       151.    As a direct and proximate result of Defendants’ negligence in designing, testing,

inspecting, manufacturing, packaging, labeling, marketing, and distributing JUUL products, and

Defendants’ negligence in failing to warn and instruct others of the risks and side effects caused

by JUUL products, Plaintiffs suffered injuries and damages as summarized herein.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive



                                                29
     Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 30 of 40 PageID #: 30



damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                  EIGHTH CAUSE OF ACTION
                                   Breach of Express Warranty

        152.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

        153.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, labeled, and sold JUUL products.

        154.    At all relevant times, Defendants intended that JUUL products be used in the

manner that Plaintiff in fact used them and Defendants expressly warranted that each JUUL

product was safe and fit for use by consumers, that side effects JUUL use were minimal and less

significant than traditional cigarettes, and that it was adequately tested and fit for its intended use.

        155.    At all relevant times, Defendants were aware that consumers, including Plaintiff,

would use JUUL products; which is to say that Plaintiff was a foreseeable user of JUUL.

        156.    Defendants’ JUUL products were expected to reach and did in fact reach

consumers, including Plaintiff and consumers alike, without substantial change in the condition in

which it was manufactured and sold by Defendants.

        157.    Defendants expressly warranted that the JUUL device was a safe and effective e-

cigarette and alternative to traditional cigarettes.

        158.    Defendants expressly warranted that JUUL products were safe and effective and

presented a lower risk of tobacco-related illness and are less harmful than one or more other

commercially marketed tobacco products.




                                                   30
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 31 of 40 PageID #: 31



       159.     Defendants expressly warranted that JUUL products were safe and effective when

they engaged in a wide variety of outreach efforts to youth and schools and maintained that JUUL

was “totally safe.”

       160.     Defendants expressly warrant that their product is a safe and effective and that

JUUL products are a great way for consumers to “make the switch” from traditional cigarettes.

       161.     In reliance upon Defendants’ express warranty, Plaintiff purchased and utilized

JUUL products.

       162.     At the time of making such express warranties, Defendants knew or should have

known that the Defendants’ JUUL products did not conform to these express representations

because Defendants’ JUUL device was not safe and had numerous side effects, many of which

Defendants did not accurately warn about, thus making JUUL products unreasonably safe for

consumers.

       163.     Members of the social media community, consumers, as well as Plaintiff, relied

upon the representations and warranties of Defendants in connection with the use recommendation

and description of JUUL.

       164.     The JUUL products manufactured and sold by Defendants did not conform to these

express representations because it caused serious injury to Plaintiff when used as recommended

and directed.

       165.     Defendants breached their express warranties to Plaintiff in that JUUL products

were not fit and safe, nor were consumers adequately warned of the risks associated with JUUL,

nor were JUUL products adequately tested.

       166.     As a direct and proximate result of Defendants’ breaches of the aforementioned

express warranties, Plaintiff has suffered harm, damages, and economic loss and will continue to




                                               31
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 32 of 40 PageID #: 32



suffer severe personal injuries, pain and suffering, severe emotional distress, financial or economic

loss, including, but not limited to, obligations for medical services and expenses, impairment of

personal relationships, and other damages.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                 NINTH CAUSE OF ACTION
                                 Breach of Implied Warranty

       167.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       168.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, labeled, and sold the Defendants’ JUUL products.

       169.    At all relevant times, Defendants intended that JUUL products be used in the

manner that Plaintiff in fact used them and Defendants impliedly warranted each JUUL e-cigarette

and its component parts to be of merchantable quality, safe, and fit for such use, and that it was

adequately tested.

       170.    Defendants were aware that consumers, including Plaintiff, would use JUUL e-

cigarettes and products in the manner directed and intended; which is to say that Plaintiff was a

foreseeable user of the Defendants’ JUUL e-cigarettes.

       171.    The Defendants’ JUUL products were expected to reach and did in fact reach

consumers, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Defendants.




                                                 32
     Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 33 of 40 PageID #: 33



          172.   Defendants breached various implied warranties with respect to the JUUL e-

cigarettes and products, including the following particulars:

                     i. Defendants represented to Plaintiff and the general public through its

                        marketing materials, advertising, representatives, seminar presentations,

                        labeling, and website that JUUL products were safe and fraudulently

                        withheld and concealed information about the substantial risks of nicotine

                        addiction and serious injury associated with using JUUL e-cigarettes and

                        pods;

                    ii. Defendants represented to Plaintiff and the general public that JUUL e-

                        cigarettes and products were safe and/or safer alternatives to traditional

                        cigarettes, and fraudulently concealed information which demonstrated that

                        JUUL products were not safer alternatives; and

                   iii. Defendants represented to Plaintiff and the general public that JUUL

                        products were effective alternatives to “make the switch” from traditional

                        cigarette use and reduce nicotine consumption, and fraudulently concealed

                        information regarding the true efficacy of JUUL e-cigarettes and pods.

          173.   In reliance upon Defendants’ implied warranty, Plaintiff used JUUL e-cigarettes

and pods as directed and in the foreseeable manner normally intended, recommended, promoted,

and marketed by Defendants.

          174.   Defendants breached their implied warranty to Plaintiff in that the Defendants’

JUUL products were not of merchantable quality, safe and fit for their intended use, or adequately

tested.




                                                33
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 34 of 40 PageID #: 34



       175.    As a direct and proximate result of Defendants breaches of the aforementioned

implied warranties, Plaintiff was caused and in the future will be caused to suffer severe personal

injuries, pain and suffering, severe emotional distress, financial or economic loss, and other

damages.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                 TENTH CAUSE OF ACTION
                                    Unjust Enrichment

       176.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

       177.    As described in this Complaint, Defendants knowingly sold and/or partnered to

sell JUUL products to Plaintiff Ian McCarthy and the public in a manner that was unfair,

unreasonable, unconscionable, and oppressive.

       178.    As a result of Defendants’ intentional, unlawful, and deceptive actions described

above, Defendants were unjustly enriched at the expense of Plaintiff Ian McCarthy.

       179.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits without restitution to Plaintiff Ian McCarthy

for the monies paid to Defendants for its defective JUUL products.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.



                                                34
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 35 of 40 PageID #: 35



                              ELEVENTH CAUSE OF ACTION
                           Deceptive and Unfair Trade Practices Act
                            (Mo. Stat. §§ 407.010 through 407.307)

        180.   Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

        181.   Defendants are “persons” as defined in Mo. Stat. § 407.010.

        182.   Defendants “advertised” and placed “merchandise” into the stream of “commerce”

as defined in Mo. Stat. § 407.010.

        183.   Defendants committed one or more unfair or deceptive acts or practices before,

during, and/or after the consumer transaction with Plaintiff in violation of Consumer Protection

Laws.

        184.   Specifically, Defendants knew or should have known that the subject of the

consumer transaction, JUUL e-cigarettes and pods, were not of the quality that Defendants

represented them to be and were in fact highly dangerous and highly addictive, which was unfair

and/or deceptive to Plaintiff.

        185.   Defendants actions before, during, and/or after the consumer transaction with

Plaintiff were unconscionable and violated Consumer Protection Laws.

        186.   Specifically, Defendants entered into the consumer transaction with Plaintiff and

knowingly made false and misleading statements which Plaintiff relied on to Plaintiff’s detriment

including but not limited to the safety and effectiveness of JUUL e-cigarettes in violation of

Consumer Protection Laws.

        187.   When Defendants entered into the consumer transaction with Plaintiff, they knew

that their representations were false, and they made the material representations knowingly without




                                                35
       Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 36 of 40 PageID #: 36



Plaintiff having any knowledge of their falsity which was unfair, deceptive, and/or unconscionable

to Plaintiff.

         188.   Plaintiff seeks damages pursuant to Missouri Consumer Protection Laws for

Defendants violations.

         WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                               TWELFTH CAUSE OF ACTION
                                Infliction of Emotional Distress

         189.   Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

         190.   Defendants knowingly and recklessly manufactured, designed, developed, tested,

labeled, marketed, and sold harmful JUUL products to Plaintiff.

         191.   Defendants intentionally and recklessly concealed the harmful risks associated with

JUUL products from Plaintiff and the public on multiple occasions and continue to do so to this

day.

         192.   Defendants intentionally and recklessly misrepresented the quality and safety of

JUUL products to Plaintiff and the public on multiple occasions and continue to do so to this day.

         193.   Defendants’ conduct – including preying on youth, poisoning consumers for profit,

and intentionally misrepresenting the risks and adverse side effects associated with their product

– is so outrageous in character and so extreme in degree as to go beyond all possible bounds of

decency. Defendants’ conduct is atrocious and utterly intolerable and is in fact the cause of

Plaintiff’s severe emotional distress and injuries alleged herein.



                                                 36
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 37 of 40 PageID #: 37



       194.    Defendants intentional and reckless conduct caused, and continues to cause, severe

emotional distress on Plaintiff Ian McCarthy. Defendants interjected their product and themselves

into Plaintiff’s life, causing severe stress, anxiety, strain, and emotional distress. The severe

nicotine addiction caused by JUUL resulted in behavior and symptoms so severe that Plaintiff Ian

McCarthy has been diagnosed with anxiety and seeks treatment by a psychiatrist. Plaintiff’s

nicotine addiction has resulted in a loss of work opportunity and loss of mental control for an

addiction he never intended to develop and that he now seeks treatment for.

       195.    Plaintiff’s nicotine addiction is no accident; rather it is the result of Defendant’

intentional, calculated behavior to addict him and the public to nicotine to create life-long

customers. As a direct and proximate result of Defendants’ outrageous conduct, Plaintiff is left

with the choice to either fight a nicotine addiction or sustain a nicotine addiction. Ian McCarthy

has likewise suffered economic damages related to addressing his nicotine addiction and the

consequences thereof.

       196.    Plaintiff was directly impacted by Defendants’ intentional actions, in that Plaintiff

has sustained and will continue to sustain emotional distress, severe physical injuries, economic

losses, and other damages as a direct result of the decision to purchase JUUL products

manufactured, designed, sold, marketed, labeled, and distributed by Defendants.

       197.    Defendants continue to intentionally misrepresent the quality, safety, dangers, and

contradictions of JUUL products to Plaintiff individually and the public after Plaintiff sustained

emotional distress, severe physical injuries, and economic loss.

       198.    Defendants continue to intentionally misrepresent the quality, safety, dangers, and

contradictions of JUUL products to Plaintiff individually and the public knowing that doing so




                                                37
     Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 38 of 40 PageID #: 38



would cause the Plaintiff to suffer additional continued emotional distress, severe physical injuries,

and economic loss.

        199.    As a proximate result of the Defendants’ conduct, Plaintiff has been injured,

sustained severe and permanent pain, suffering, anxiety, depression, impairment, loss of

enjoyment of life, and economic damage.

        WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, cost of suit, attorneys’ fees, and such further relief as the court

deems equitable and just.

                                 PRESERVATION OF CLAIMS

        200.    Plaintiff re-alleges and incorporates by reference each and every paragraph of this

Complaint as if each were fully and completely set forth herein and further alleges as follows:

        201.    Many States have recently enacted tort reform statutes with “exclusive remedy”

provisions. Courts have yet to determine whether these exclusive remedy provisions eliminate or

supersede, to any extent, state common law claims. If during the pendency of this action this

court makes any such determination, Plaintiff hereby specifically makes claim to and preserves

any State claim based upon any exclusive remedy provision, under any state law this court may

apply, to the extent not already alleged above.

        202.    To the extent that Defendants may claim that one or more of Plaintiff’s claims are

barred by the applicable statute of limitations, Plaintiff asserts that the statute of limitations is

and has been tolled by Plaintiff’s discovery that his injuries were caused by Defendants’

defective product and failure to properly and adequately warn of the products’ risks, all as more

fully set forth in this Complaint, after the injury sustained by the Plaintiff.




                                                   38
    Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 39 of 40 PageID #: 39



                                      PRAYER FOR RELIEF

        WHEREFORE, the acts and omissions of Defendants, as set forth above, are the result of

negligence and willful and malicious or fraudulent conduct, or conduct that manifests a knowing

and reckless indifference toward, and a disregard of, the rights of other, including Plaintiff Ian

McCarthy. The Defendants continue to engage in such behavior against other individuals and

such behavior further aggravates Plaintiff Ian McCarthy’s damages, which further aggravation is

known, or should be known to Defendants. As a direct and proximate result of Defendants’

action and/or inaction, Plaintiff Ian McCarthy has suffered and will continue to suffer severe and

extensive damages. Thus, Plaintiff respectfully requests that this Court grant the following relief:

    A. An order enjoining Defendants from further negligent, deceptive, unfair, and unlawful

        conduct as alleged herein;

    B. Award Plaintiff actual, compensatory, and consequential damages in an amount to be

        determined at trial;

    C. Award Plaintiff other monetary and equitable relief for diagnostic testing, medical

        monitoring, and nicotine addiction programs;

    D. Aware Plaintiff restitution;

    E. Award Plaintiff punitive/exemplary damages in an amount to be determined at trial;

    F. Award Plaintiff attorneys’ fees and the costs of this action;

    G. Award pre-judgment and post-judgment interest;

    H. Such other and further relief as the Court deems necessary and proper.

Plaintiff demands judgement in his favor and seeks relief against Defendants.

                                          JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.




                                                  39
Case: 4:19-cv-02913 Doc. #: 1 Filed: 10/25/19 Page: 40 of 40 PageID #: 40




                                        Respectfully submitted,

                                        /s/ Richard W. Schulte
                                        Richard W. Schulte (MO Bar# 69566)
                                        WRIGHT & SCHULTE, LLC
                                        865 S. Dixie Dr.
                                        Vandalia, Ohio 45377
                                        Tel: (937) 435-7500
                                        Fax: (937) 435-7511
                                        rschulte@yourlegalhelp.com
                                        Counsel for Plaintiff




                                   40
